DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites the limitation “wherein the correction illumination lights are lights configured to be turned on by the first blue light source, the second blue light source, the green light source, and the red light source with different timings, wherein a light emission interval of a first blue light and a second blue light is shorter than a light emission interval of the other correction illumination lights.” There is no link between “a first blue light and a second blue light” and the respective light sources which generate them. Therefore, it is not entirely clear if these lights are a first blue light generated by the first blue light source and a second blue light generated by the second blue light source, or if they are a first and second light emission from the same light source (e.g. one of the first light source or the second light source is activated twice in succession in to generate the first blue light and the second blue light). Claim clarity would be significantly improved by linking each of the first and second blue light to the respective light source in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshizaki (US PG Pub. No. US 2017/0135555 A1, May 18, 2017) (hereinafter “Yoshizaki”).
Regarding claims 1 and 20: Yoshizaki discloses a system and method of using the endoscope having a biological information observation mode in which biological information on an observation object is observed, and a correction mode in which the biological information observation mode is corrected (figure 1), comprising: a light source unit that emits biological information observation illumination lights in the biological information observation mode and emits correction illumination lights to be used for a correction and white light at least once in the correction mode,  wherein the biological information observation illumination lights and the correction illumination lights are different from each other (light source device 6, [0040]-[0043], [0062]-[0065] – idealized white light is compared to the white light generated by the simultaneous emission of the RGB light, where combined RGB light creates white light as evidenced by Color Mixing [www.webexhibits.org/causesofcolor/1BA.html, retrieved 08/20/2021]; the observation light and correction light are different at least because they are generated by separate sources and have different characteristics, i.e. ideal/uniform white light from a single source vs. light which may be non-ideal or non-uniform and is generated by a combination of three sources); a processor configured to: calculate a compensation amount using a plurality of correction images obtained by imaging the observation object using the correction illumination lights ([0060]-[0070]); correct a correlation to be used in the biological information observation mode using the compensation amount ([0075] - "correcting a correlation" corresponds to determining the correlation based on corrected image data); calculate the biological information by imaging the observation object using the biological 
Regarding claim 2: Yoshizaki discloses the endoscope system according to claim 1, wherein the biological information is an oxygen saturation of the observation object ([0076]).
Regarding claims 3 and 4: Yoshizaki discloses the endoscope system according to claims 1 and 2. Yoshizaki further discloses that in addition to the processing of the first through third embodiments, the processor may also set a portion of each of the correction images to a region to be used for the correction of the biological information observation mode, wherein the processor overlappingly displays the region set on the white light image ([0129], figure 14).
Regarding claims 5-7: Yoshizaki discloses the endoscope system according to claims 1-3. Yoshizaki further discloses additionally acquiring subsequent correction images and white light images (which, in addition to the originally collected correction images and white light images are “a plurality of correction images” and “a plurality of white light images”) in order to determine if the image quality has deteriorated ([0096]-[0101]).
Regarding claims 8-10: Yoshizaki discloses the endoscope system according to claims 5-7, wherein the processor calculates a light quantity ratio of the plurality of white light images ([0101]-[0102] – the ratio includes at least a portion of the plurality of white light images); and wherein the processor compensates for a light quantity ratio of the plurality of correction images using the light quantity ratio calculated by the light quantity ratio calculation unit ([0102]-[0104] – the ratio is the correction data M).
Regarding claims 14-16: Yoshizaki discloses the endoscope system according to claims 5-7, wherein the processor calculates a plurality of the compensation amounts ([0101]-[0103] – the originally recorded correction data M and the updated correction data M) by using some correction images among the plurality of correction images and changing a combination of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Sasaki (US PG Pub. No. US 2017/0243325 A1, Aug. 24, 2017) (hereinafter “Sasaki”).

Sasaki, in the same field of endeavor, teaches an endoscope system comprising a processor that calculates a movement amount of the observation object (motion compensation unit 4115, [0129]-[0132]); and wherein the processor compensates a positional deviation of the plurality of correction images using the movement amount (motion compensation unit 4115, [0129]-[0132]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Yoshizaki by including a processor that calculates a movement amount of the observation object as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Regarding claim 18: Yoshizaki teaches the endoscope system of claim 14, including using one compensation amount selected from the plurality of compensation amounts ([0075]-[0076], [0101]-[0104]), but does not teach a processor that calculates a movement amount of 
Sasaki, in the same field of endeavor, a processor that calculates a movement amount of the observation object, and further teaches that the processor compensates the image data using the movement amount (motion compensation unit 4115, [0129]-[0132] – WB processing performed on the motion compensated data is “using” the movement amount).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Yoshizaki by including a processor that calculates a movement amount of the observation object and compensating for the data to be used in the biological information observation mode using the movement amount as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Allowable Subject Matter
Claims 17 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fails to teach the endoscope of claim 5 wherein   the light source unit includes a first blue light source, a green light source, a red light source, and a second blue light source that is narrower band than the first blue light source, wherein the white light is a light configured to be turned on simultaneously by the first blue light source, the green light source, and the red light source, wherein the correction illumination lights are lights configured to be turned on by the first blue light source, the second blue light source, the green light source, and the red light source with different timings, wherein a light emission interval of a . 
The prior art of record additionally fails to teach the endoscope system according to claim 14, wherein the processor calculates a movement amount of the observation object, wherein the processor compensates for the data to be used in the biological information observation mode using a value obtained by weighting and averaging the plurality of compensation amounts using the movement amount.
Response to Arguments
Interpretation under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims.
Rejections under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. 
Applicant’s arguments, filed 05/13/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi (US PG Pub. No. US 2013/0278738 A1, Oct. 24, 2013) – substantially teaches the limitations of claims 1 and 20
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793